—In an action for specific performance of an option to purchase real property, the defendants appeal from an order of the Supreme Court, Kings County (Ramirez, J.), dated March 22, 1991, which, in effect, denied their motion for reargument of a prior motion to vacate a judgment of the same court, dated January 4, 1989.
Ordered that the appeal is dismissed, with costs.
The order appealed from denied the defendants’ second motion to vacate a prior judgment. Although this second motion allegedly presented new legal arguments, no excuse *265was offered as to why these additional arguments could not have been presented in connection with the defendants’ earlier motion to vacate the same judgment. Accordingly, the motion was, in effect, a motion for reargument, the denial of which is not appealable (see, Moody v Burgos, 151 AD2d 555, 556; Berman v Hertz Corp., 127 AD2d 809; Mandy Pear v Duca Realty Corp., 81 AD2d 829; see also, Taylor v Taylor, 188 AD2d 523; Board of Mgrs. v Tobjy, 188 AD2d 578; Green Point Sav. Bank v Miller, 182 AD2d 800; Padawer v Shapiro, 174 AD2d 714). Thompson, J. P., Balletta, Miller and Joy, JJ., concur.